Case 2:21-cv-01726-MLCF-JVM Document 1-1 Filed 09/21/21 Page 1 of 6

SERVE

Allstate Indemnity Company 224 Judicial District Court

 
 

VS 202113403 Division A Parish of St. Tammany
ee ae om
State of Louisiana aS Ur
Whirlpool Corporation - _— AO
- I wes
= <<
“a U 25

“ ws re

a
TO THE DEFENDANT: Whirlpool Corporation CSC Of St Tammany Parish, INC.

4600 Highway 22, Suite 9, Mandeville, LA. 70471

You are hereby summoned to comply with the demand contained in the petition of which a
true and correct copy (exclusive of exhibits) accompanies this citation, or make an appearance,
either by filing an answer or other pleading, before the 22"4 Judicial District Court, at the Justice
Center, 701 N, Columbia Street, Covington, LA, in and for the Parish of St. Tammany, State of

Louisiana, within FIFTEEN (15) days after the service hereof, under penalty of default
judgment against you.

By order of the Honorable Judges of said Court this 5th day of August, 2021

C prebista XK. < Meaty, Clerk of Court

BY Sith ox tl YN
Lashon Millon, Deputy-Clerk
Issued: 08/17/2021

Counsel or Pro Se:

Daniel M. Redmann A TRUE COPY

 

 

 

 

 

 

 

Attorney at Law
3838 North Causeway Blvd., Suite 2900 DY. CLERK 2nd JUD. DIST. COURT
Metairie, LA. 70002 ST, TAMMANY PARISH, LA.

hashen Mj {len
Received on , 2021, and on , 2021 I served a true copy of
the within es
on in person,
at domicile with >
in Parish, a distance of miles from the Justice Center.

Deputy Sheriff

Parish of

 

101 - 15 day regular Citation
Rev 7/16

EXHIBIT

 
Case 2:21-cv-01726-MLCF-JVM Document 1-1 Filed 09/21/21 Page 2 of 6

4

22" JUDICIAL DISTRICT COURT FOR THE PARISH OF ST. TAMMANY
STATE OF LOUISIANA
No: AAal- 13403 | SECTION A
ALLSTATE INDEMNITY COMPANY
VERSUS

WHIRLPOOL CORPORATION
mugp. 875" A0a| SISANDRA BURRIS
DEPUTY CLERK

 

PETITION
NOW INTO COURT, through undersigned counsel, comes ALLSTATE INDEMNITY
COMPANY, who outlines the following cause of action against WHIRLPOOL
CORPORATION: "
ALLSTATE INDEMNITY COMPANY is a company domiciled in Louisiana.
2,
WHIRLPOOL CORPORATION is company domiciled in Delaware.
3.
AQUAMOR, LLC is a company domiciled in California.
4,
Venue is appropriate under La. C.C.P. art. 74.
5.
‘ On or about October 15, 2020, water damage occurred to property located at 1172 Rue
Chinon in Mandeville, LA (hereinafter, “THE PROPERTY”).
6.
The damage occurred because a refrigerator supplied by WHIRLPOOL CORPORATION

failed and caused water to leak from the refrigerator at THE PROPERTY.

FAX FILED

  
 

Page 1 of $
Case 2:21-cv-01726-MLCF-JVM Document 1-1 Filed 09/21/21 Page 3 of 6

a

7

At the time of the leak and water damage, ALLSTATE INDEMNITY COMPANY had in
effect a policy of insurance that provided coverage to certain insured parties in the event of
certain damage to THE PROPERTY.

8.

As a result of the water damage, ALLSTATE INDEMNITY COMPANY, was required

to make payment to certain insured parties, pursuant to the policy’s terms and conditions.
9.

As a result of the payment, ALLSTATE INDEMNITY COMPANY acquired their

insureds’ rights to recover for damage to THE PROPERTY, via subrogation.
10,

As a result of subrogation, ALLSTATE INDEMNITY COMPANY has a right to recover
to the extent of payments made to its insureds from WHIRLPOOL CORPORATION
($92,462.82).

1.

ALLSTATE INDEMNITY COMPANY also has acquired the right from its insured to’

recover the insured’s deductible from WHIRLPOOL CORPORATION ($1,000).
12,

WHIRLPOOL CORPORATION is liable to ALLSTATE INDEMNITY COMPANY
because it is a manufacturer of the subject refrigerator, which had a characteristic that rendered it
unreasonably dangerous.

13.

Furthermore, and to the extent that WHIRLPOOL CORPORATION did not manufacture
the subject refrigerator, WHIRLPOOL CORPORATION is liable to ALLSTATE INDEMNITY
COMPANY because it labeled the refrigerator as its own or otherwise held itself out to be the
manufacturer of the refrigerator.

. 14,

Furthermore, and to the extent that WHIRLPOOL CORPORATION did not manufacture

the subject refrigerator, WHIRLPOOL CORPORATION is liable to ALLSTATE INDEMNITY

02377630-1 Page 2 of 5
Case 2:21-cv-01726-MLCF-JVM Document 1-1 Filed 09/21/21 Page 4 of 6

2

COMPANY because it was a seller of the refrigerator that exercised control over or influenced a
characteristic of the design, construction or quality of the refrigerator.
| 15.

Furthermore, and to the extent that WHIRLPOOL CORPORATION did not manufacture
the subject refrigerator, WHIRLPOOL CORPORATION is liable to ALLSTATE INDEMNITY
COMPANY because it was a seller of the refrigerator, which was the product of an alien
manufacturer and WHIRLPOOL CORPORATION was or is in the business of importing or
distributing the refrigerator for resale and is the alter ego of the alien manufacturer.

16.

Furthermore, WHIRLPOOL CORPORATION is liable because the refrigerator contained
a redhibitory defect, which was within the knowledge of WHIRLPOOL CORPORATION at the
time it was delivered to the end user.

17.

In addition to the aforementioned property damage and deductible values, WHIRLPOOL
CORPORATION is also liable for claim handling, loss adjustment and recovery expenses
incurred by Plaintiff.

18.

To the extent there is liability under the laws of redhibition, WHIRLPOOL

CORPORATION is also liable for attorney fees incurred pursuing this action.
19.

Furthermore, and to the extent that it is shown that the refrigerator did not fail, but that a
water filter supplied by AQUAMOR, LLC failed so that water leaked from the refrigerator and
damaged THE PROPERTY, then AQUAMOR, LLC is liable to ALLSTATE INDEMNITY
COMPANY because it is a manufacturer of the subject filter, which had a characteristic that
rendered it unreasonably dangerous.

. 20.

Furthermore, and to the extent that it is shown that the refrigerator did not fail, but that a

water filter supplied by AQUAMOR, LLC failed so that water leaked from the refrigerator and

damaged THE PROPERTY and to the extent that AQUAMOR, LLC did not manufacture the

02377690-1 Page 3 of 5
Case 2:21-cv-01726-MLCF-JVM Document1-1 Filed 09/21/21 Page 5 of 6

2

subject filter, AQUAMOR, LLC is liable to ALLSTATE INDEMNITY COMPANY because it
labeled the filter as its own or otherwise held itself out to be the manufacturer of the filter.
21,

Furthermore, and to the extent that it is shown that the refrigerator did not fail, but that a
water filter supplied by AQUAMOR, LLC failed so that water leaked from the refrigerator and
damaged THE PROPERTY and to the extent that AQUAMOR, LLC did not manufacture the
subject filter, AQUAMOR, LLC is liable to ALLSTATE INDEMNITY COMPANY because it
was a seller of the filter. that exercised control over or influenced a characteristic of the design,
construction or quality of the filter.

22,

Furthermore, and to the extent that it is shown that the refrigerator did not fail, but that a
water filter supplied by AQUAMOR, LLC failed so that water leaked from the refrigerator and
damaged THE PROPERTY and to the extent that AQUAMOR, LLC did not manufacture the
subject filter, AQUAMOR, LLC is liable to ALLSTATE INDEMNITY COMPANY because it
was a seller of the filter, which was the product of an alien manufacturer and AQUAMOR, LLC
was or is in the business of importing or distributing the filter for resale and is the alter ego of the
alien manufacturer.

23.

Furthermore, and to the extent that it is shown that the refrigerator did not fail, but that a
water filter supplied by AQUAMOR, LLC failed so that water leaked from the refrigerator and
damaged THE PROPERTY, AQUAMOR, LLC is liable because the filter contained a
redhibitory defect, which was within the knowledge of AQUAMOR, LLC at the time it was
delivered to the end user.

24.

In addition to the aforementioned property damage and deductible values, AQUAMOR,

LLC is also liable for claim handling, loss adjustment and recovery expenses incurred by

Plaintiff.

02377690.) , Page 4 of 5
Case 2:21-cv-01726-MLCF-JVM Document 1-1 Filed 09/21/21 Page 6 of 6

ote

To the extent there is liability under the Jaws of‘redhibition, AQUAMOR, ‘LLC is. also.

liable for attomey fees inctitied pursuing thigaction,

WHEREFORE, ALLSTATE INDEMNITY. COMPANY, piays:that after:due: proceedings.
care had that there beva judgmient in Plaintiff's favor, ordering. Defendants to: pay any damages
described. herein, with interest-ftom.the date of jiidicial deriand, all costs of this proceeding, and

for-all gerieral aad equitable rélief allawed by law.

Respectfully submitted,

DUPLASS, Z' WAIN, BOURGEOIS,
PFISTER, WEINSTOCK é: BOGART

 
 

TRUE COPY

 

DY. CLERK,
ST. TAMMANY PA SH, LA ,
Lashon Millon ‘Three Lakeway Genter, Suite2900

'3838 North Causeway: Boulevard
Metairie, Louisiana 70002:
Telephone: (504). $32+3700
Facsimile: (504) 837-3119

Attorney for ALLSTATE INDEMNITY
COMPANY

Please serve:

WHIRLPOOL CORPORATION
‘CSC OF ST. TAMMANY PARISH, INC.
4600 HIGHWAY 22, SUITE.9
MANDBVILLB, LA-70471.

 

of Sationaret eee

ca377630.1 Page 5.of 5
